UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1795


In re: WILLIAM SCOTT DAVIS, JR.,

                     Petitioner.



                                       No. 20-1799


In re: WILLIAM SCOTT DAVIS, JR.,

                     Petitioner.



               On Petitions for Writ of Mandamus. (5:14-cr-00240-BR-1)


Submitted: November 19, 2020                                Decided: November 13, 2020


Before WILKINSON, KING, and QUATTLEBAUM, Circuit Judges.


Petitions denied by unpublished per curiam opinion.


William Scott Davis, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Scott Davis, Jr. filed two petitions for a writ of mandamus that: (1) raise

several claims challenging his conviction and sentence; (2) seek the recusal of the district

court judge; and (3) challenge the district court’s orders, entered in 2017 and 2018 in Davis’

criminal case, instructing the district court clerk not to docket his pro se filings. We

conclude that Davis is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

the petitioner has a clear right to the relief sought. Murphy-Brown, 907 F.3d at 795.

Mandamus may also not be used as a substitute for appeal. In re Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007).

       The relief sought by Davis is either not available by way of mandamus or not

warranted because he has not demonstrated that he is entitled to relief. Accordingly, we

deny the petitions for a writ of mandamus. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                       PETITIONS DENIED




                                              2